Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Examiner contacted Applicant’s representative 12 January 2021 to discuss filing a terminal disclaimer. Accordingly, a terminal disclaimer was filed and the previous double patenting rejections are moot.
	Amendments were made to clearly distinguish the claimed invention from the prior arts. The claimed invention is as follows: A method for testing an application programming interface (API) at a server, comprising: receiving, from a user device, a request message indicating a mock model corresponding to a mock implementation of the API; identifying a default mock model of a plurality of default mock models stored in memory of the server based at least in part on the request message, wherein the default mock model corresponds to a service associated with the mock implementation of the API and is pre-configured at the server for common implementation across a plurality of users; running, in the memory of the server, the service according to the default mock model, wherein running the service generates a service credential for the API; generating the mock implementation of the API based at least in part on the request message indicating the mock model; and running, in the memory of the server and based at least in part on the service credential, the mock implementation of the API according to the request message. See in view of Applicant’s specification figure 4 and corresponding paragraphs.
	Generally, the prior arts teach mock implementations of an API on a mock server. See Hoffner and Bates. The claimed invention builds on the prior arts and implements a specific method for requesting a mock implementation, identifying a default mock model, and running the mock .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113